IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs April 22, 2015

       GINGER ILENE HUDSON STUMP v. STATE OF TENNESSEE

                   Appeal from the Circuit Court for Bedford County
                     No. 17800    Franklin Lee Russell, Judge


                No. M2014-01373-CCA-R3-CD – Filed April 29, 2015


The petitioner, Ginger Ilene Hudson Stump, pled guilty to seven counts of forgery, of
which six were Class E felonies and one was a Class D felony. The trial court sentenced
her as a career offender to twenty-four years in the Department of Correction. On direct
appeal, this court affirmed the petitioner’s convictions and sentence. State v. Ginger
Ilene Hudson Stump, No. M2012-02723-CCA-R3-CD, 2013 WL 5310526, at *1 (Tenn.
Crim. App. Sept. 20, 2013). Subsequently, she filed a pro se petition for post-conviction
relief, alleging she received the ineffective assistance of counsel. Counsel was appointed
and, following an evidentiary hearing, the post-conviction court denied the petition.
Based upon our review, we affirm the judgment of the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and ROGER A. PAGE, JJ., joined.

Brian C. Belden, Shelbyville, Tennessee, for the Defendant-Appellant, Ginger Ilene
Hudson Stump.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Counsel;
Robert James Carter, District Attorney General; and Richard A. Cawley, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                       OPINION

                                        FACTS

       The petitioner was indicted for twenty-six counts of forgery, pled guilty to seven
of the counts as stated above, and the remaining nineteen counts were dismissed as part
of the plea agreement.
      On direct appeal, this court set out the facts resulting in the petitioner’s
convictions, as summarized by the State at the guilty plea hearing:

      Sometime last year, it was believed that Mr. Stephen Stump and/or [the
      petitioner] went into a Play It Again Sports in Florida where they sold some
      items to Play It Again Sports and were given a check for those items by
      Play It Again Sports. They then took that check and altered the checks to
      say . . . S & J Hauling, I believe it was, or a J & J Hauling is what they
      made it, but . . . they left the tracking number as the same.

             So, they simply changed, altered the business’[s] name, but left the
      tracking numbers the same. So, then they [came] to Tennessee, and we
      would show, then, Your Honor, that on February the 23rd of 2012, [the
      petitioner] took one of these altered checks into, on that particular day,
      Kroger and wrote a check, and filled that check out, put her name on it, and
      passed it at Kroger for the value of $496.14.

            The State would then show that on March the 8th of 2012 -- okay,
      the check number on this one is 1534, [the petitioner] went into United
      Grocery Outlet and passed one of those checks, the altered checks, to the
      amount of $265. Then on March the 12th, check number 1565 was given to
      Kincaid’s Furniture here in Shelbyville for $960.20. . . .

             ....

             Then Count 13, the State would say that on March the 13th, for
      check number 1566, [the petitioner] took one of the altered checks and
      passed it at Bedford Urgent Care in the amount of a hundred and fifty
      dollars. Count 17, on March the 14th, check number 1555, one of the
      altered checks, was passed at Roses for $299.79. And then on Count 19, on
      March the 15th, check number 1660, check was, one of the altered checks,
      was passed at Wal-Mart for $265.76. And then on March the 24th, check
      number 1639 was passed, one of the altered checks, was passed at First
      Automotive for $5,873.94.

             I will say that all those locations, while I didn’t specifically go
      through them, are all located here in the city of Shelbyville, Your Honor.
      And that after the interview, the police went to Mr. Stump’s and [the
      petitioner’s] residence over in Moore County, and most of . . . the stuff, like
      the cars and the furniture that was purchased at Kincaid’s, was located at
      their home and actually returned to the businesses.

                                            2
Id.

       At the April 17, 2014 evidentiary hearing, trial counsel testified that he had been
practicing law for twenty-five years and had been employed with the public defender’s
office for sixteen years. He said that the State made an offer in writing of eighteen years
at 60%, and he sent a letter to the petitioner informing her of the offer, which she
rejected. The petitioner’s letter to counsel dated September 22, 2012, which was
admitted as an exhibit, stated:

       I’ve been sitting here patiently waiting for you to come and see me so we
       could figure something out. Well I must tell you I’ve received a letter from
       you saying 18 yrs--60%. Well that ain’t gonna work. I’m not agreeing to
       that. Court is only 15 days away. We must talk because there is no way
       I’m agreeing to a sentence like this. So far I’m feeling that you[’re] not
       working to the best of my interest. Please proof [sic] me wrong by this. . . .
       [I]f an offer doesn’t come to me a whole lot less th[a]n the letter you sent, I
       will go to trial. Please come see me.

Counsel said that the petitioner’s “bone of contention” was that her sentence should not
be greater than her husband’s even though her prior criminal history was “terrible” and
her husband was a Range I offender. When the petitioner learned that her husband had
agreed to testify against her, she became more willing to plead guilty.

       Trial counsel said that, according to the petitioner’s presentence report, there were
more than enough felonies on her record to classify her as a career offender and that he
explained that to her before she entered her guilty plea. Counsel said that he reviewed
the guilty plea petition with the petitioner and that she understood the terms of the
agreement. He said that at no time during the guilty plea hearing did the petitioner say
she thought she had an eighteen-year agreement.

       The petitioner testified that trial counsel sent her a letter informing her of the
State’s offer of eighteen years at 60%, which she initially rejected. Asked why she
rejected the offer, the petitioner said:

       I thought it was a little steep. . . . I mean, . . . here’s me and my husband, . .
       . we did the same charges, you know. I mean, he’s a convicted felon[]. I
       mean, yes, . . . I do know that my record is . . . worse tha[n] his, but I just,
       here he is with ten and I’m . . . fixing to get all these years. . . . I just didn’t
       think it was right.

              You know, and it was just property crimes – look, I’ve never . . .
       said I was innocent because I’m not. I am guilty, you know, and . . . I’ve

                                                3
       got to pay for what I’ve done, but I just feel, I feel that I need a fair
       sentence, and I just feel that it’s too steep.

She later told counsel in the courtroom that she wanted to take the State’s offer, but
counsel said, “That was my mistake. . . . They didn’t offer that, it was my mistake.”

        The petitioner said that, prior to the plea submission hearing, she asked the trial
court for a new attorney because she “didn’t feel that [trial counsel] was at the best of
[her] interest.” The trial court denied her request, saying that “[trial counsel] was one of
the best with the Public Defender’s Office.” Because the court denied her request, she
did not bring up her dissatisfaction with trial counsel at the plea hearing.

        On cross-examination, the petitioner said that she was unsure if she had written
more forged checks than her husband but acknowledged writing at least thirteen checks.
She agreed that she could have received a sentence of eighty-four years if convicted as
charged. She acknowledged that she read the plea agreement before she signed it and
that there was no mention of an eighteen-year sentence in the agreement.

       At the conclusion of the hearing, the post-conviction court orally dismissed the
petition and subsequently entered a written order and memorandum opinion setting out its
findings. This appeal followed.

                                       ANALYSIS

       The petitioner argues that she received the ineffective assistance of trial counsel
because she “could not accept the offer proposed by the State because [she] believed
from [trial counsel] the offer of eighteen years at sixty percent was no longer or ever
available.”

       The post-conviction petitioner bears the burden of proving his allegations by clear
and convincing evidence. See Tenn. Code Ann. § 40-30-110(f). When an evidentiary
hearing is held in the post-conviction setting, the findings of fact made by the court are
conclusive on appeal unless the evidence preponderates against them. See Tidwell v.
State, 922 S.W.2d 497, 500 (Tenn. 1996). Where appellate review involves purely
factual issues, the appellate court should not reweigh or reevaluate the evidence. See
Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997). However, review of a trial court’s
application of the law to the facts of the case is de novo, with no presumption of
correctness. See Ruff v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective
assistance of counsel, which presents mixed questions of fact and law, is reviewed de
novo, with a presumption of correctness given only to the post-conviction court’s
findings of fact. See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001); Burns v. State, 6
S.W.3d 453, 461 (Tenn. 1999).

                                             4
       To establish a claim of ineffective assistance of counsel, the petitioner has the
burden to show both that trial counsel’s performance was deficient and that counsel’s
deficient performance prejudiced the outcome of the proceeding. Strickland v.
Washington, 466 U.S. 668, 687(1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn.
Crim. App. 1997) (noting that same standard for determining ineffective assistance of
counsel that is applied in federal cases also applies in Tennessee). The Strickland
standard is a two-prong test:

       First, the defendant must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was
       not functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial
       whose result is reliable.
466 U.S. at 687.

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)).
The prejudice prong of the test is satisfied by showing a reasonable probability, i.e., a
“probability sufficient to undermine confidence in the outcome,” that “but for counsel’s
unprofessional errors, the result of the proceeding would have been different.”
Strickland, 466 U.S. at 694. In the context of a guilty plea, the petitioner must show a
reasonable probability that were it not for the deficiencies in counsel’s representation, he
or she would not have pled guilty but would instead have insisted on proceeding to trial.
Hill v. Lockhart, 474 U.S. 52, 59 (1985); House v. State, 44 S.W.3d 508, 516 (Tenn.
2001).

       Courts need not approach the Strickland test in a specific order or even “address
both components of the inquiry if the defendant makes an insufficient showing on one.”
466 U.S. at 697; see also Goad, 938 S.W.2d at 370 (stating that “failure to prove either
deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

       In dismissing the petition, the post-conviction court concluded:

              The [p]etitioner’s chief complaint seems to be that she was offered
       eighteen (18) years at sixty (60%) percent, which she admits she initially
       rejected, but that she ultimately decided to accept the offer. The
                                             5
[p]etitioner alleges that at that point, when she told [trial counsel] that she
would accept the offer, [trial counsel] advised her that he had
misunderstood what the offer was and that in fact there was no such offer.

        [Trial counsel] testified that the State made such an offer, that he
communicated the offer to the [petitioner] on more than one occasion, and
that she declined the offer both orally and in writing. In a handwritten
letter from [the petitioner] to [trial counsel] and to co-counsel, dated August
12, 2012, and admitted as Exhibit 2 to the evidentiary hearing, the
[petitioner] wrote, “I’m not taking the first offer so I feel ya’ll need to bring
something our way. Plus we go to Rutherford County on August 28 we all
wanting it run with this.” Then in a handwritten letter from [the petitioner]
to [trial counsel] dated September 22, 2012, and admitted as Exhibit 3 at
the evidentiary hearing, the [petitioner] wrote, “Well I must tell you, I’ve
received a letter from you saying 18 yr. – 60% well that ain’t gonna work.
I’m not agreeing to that. Court is only 15 days away . . . there is no way
I’m agreeing to a sentence like this . . . . [I]f an offer doesn’t come to me a
whole lot less than the letter you sent, I will go to trial.”

       [Trial counsel] testified credibly that this was in fact the State’s offer
and that when he passed along the [petitioner’s] rejection of the offer, the
assistant district attorney refused to lower their offer. Therefore the case
was set for a jury trial. Subsequently the State and the [petitioner]
negotiated the deal for the [petitioner] to plead open to seven counts, to
have the remaining counts dismissed, and for the State to commit not to
pursue charges related to other checks seized by law enforcement.

        At the sentencing hearing, it was agreed by the parties that the
[petitioner] was a career offender. No evidence has ever [sic] produced to
rebut that assertion. The sentence previously summarized was imposed, but
that sentence was appealed to the Court of Criminal Appeals. The Court of
Criminal Appeals affirmed the sentence. It is noted that while the
[p]etitioner complains mightily that she received a more harsh sentence
than her husband/co-defendant, the reason for the disparity was that the
[p]etitioner here was a career offender and that the husband had only one
felony conviction on his record.

        This judge concludes that the relevant facts are that the State made a
fairly generous offer to the [petitioner], she declined to accept it, the State
would not reduce their offer, and the [petitioner] received a longer sentence
at the sentencing hearing. [Trial counsel] never recanted the offer. The
sentence the [petitioner] received was lawful and was affirmed, and there is
no doubt that the [p]etitioner has regrets about not accepting the offer.
                                       6
       There is, however, no credible evidence that defense counsel’s performance
       fell below the applicable standard for a criminal attorney.

       We conclude that the record supports the post-conviction court’s finding that trial
counsel provided effective representation. Trial counsel testified that he conveyed the
State’s offer of eighteen years at 60% in writing to the petitioner, but she rejected it. The
petitioner acknowledged receiving counsel’s letter outlining the offer, which she initially
rejected. Trial counsel testified that he never told the petitioner that the offer was a
mistake, and the post-conviction court found that counsel had testified “credibly.” The
petitioner admitted that she read the plea agreement before signing it and that there was
no mention of an eighteen-year offer in the agreement.

       In sum, the petitioner has failed to show that trial counsel was deficient in his
representation. We conclude, therefore, that the petitioner is not entitled to post-
conviction relief on the basis of her claim of ineffective assistance of counsel.

                                     CONCLUSION

      Based upon the foregoing authorities and reasoning, the judgment of the post-
conviction court is affirmed.


                                                  _________________________________
                                                  ALAN E. GLENN, JUDGE




                                             7